Citation Nr: 0022888	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-41 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the knees 
as secondary to service-connected traumatic arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development of the evidentiary record is in order 
because the appellant's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records relevant to the issue under consideration.  
See 38 U.S.C.A. § 5103(a) (West 1991) and Bell v. Derwinski, 
2 Vet. App. 611 (1992) (per curiam) (records in constructive 
possession of VA).

Specifically, additional medical records, not currently 
associated with the record on appeal, may be pertinent to the 
proper adjudication of the appellant's claim of secondary 
service connection for degenerative joint disease of the 
knees.  An admission notice in the file indicates that the 
appellant was hospitalized at the Shreveport-VA Medical 
Center (VAMC) in July 1995 for degenerative joint disease of 
the knees, but it does not appear that the RO ever obtained 
the discharge summary for this period of hospitalization.  
The most recent medical records in the file from this VAMC 
are dated through May 1995; hence, additional and more recent 
records clearly relevant to the claim are shown to exist.  
Further, the Board notes that the appellant was scheduled for 
a VA compensation examination for his back and joints (to 
include the knees) in August 1999 at the Alexandria-VAMC; 
however, it is unclear from the file whether he was ever 
examined.  Nevertheless, well-established legal precedent 
holds that VA has constructive notice of medical records in 
its possession, Bell, supra, and therefore, any available 
records from the aforementioned VA facilities should be 
obtained and associated with the file.

The requisition and consideration of all available medical 
records that are claimed to be relevant to an issue on appeal 
is necessary for the adjudication of the case.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 
1991); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under 38 U.S.C.A. § 5103(a) (West 1991) to 
assist claimant in completing his application for benefits 
pertains to relevant evidence which may exist or could be 
obtained).  The section 5103(a) assistance obligation is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as VA medical 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993).

The Board further observes that the appellant has argued 
entitlement to service connection for the bilateral knee 
disorder on a secondary and/or aggravation basis to the 
service-connected low back disability, requiring 
consideration of whether the claim is well grounded with the 
framework provided by the U. S. Court of Appeals for Veterans 
Claims (the Court) in Jones v. West, 12 Vet. App. 513 (1999) 
(well grounded criteria for a secondary service connection 
claim) and Allen v. Brown, 7 Vet. App. 439 (1995) 
(aggravation of non service-connected disability by a 
service-connected disability).

Finally, in his August 1996 Notice of Disagreement, the 
appellant raised a claim for an increased evaluation for his 
service-connected arthritis of the lumbar spine.  This issue, 
which is not on appeal for review by the Board, is referred 
to the RO for appropriate action and adjudication.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the Shreveport-
VAMC and request complete, legible copies 
of all available medical records for 
treatment provided to the appellant from 
May 1995 to the present, to include 
discharge summary reports for an 
inpatient hospitalization in July 1995 
for degenerative joint disease of the 
knees.  In addition, the RO should 
contact the Alexandria-VAMC and request 
copies of any medical records pertaining 
to the appellant, to include any reports 
generated in response to an August 1999 
request for the scheduling of a VA 
compensation examination for evaluation 
of the spine and joints, as alluded to 
above.  Efforts to obtain these records 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2.  The RO should ensure that development 
efforts to obtain the above-cited medical 
records are undertaken in compliance with 
this REMAND.

3.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for degenerative joint 
disease of the knees claimed as secondary 
to the low back disability, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  Pursuant to 
established claims-adjudication 
procedures now in place at the RO, and 
upon completion of the above-cited 
development matters required to ensure 
that the appellant's application for the 
benefits sought is as complete as 
possible under 38 U.S.C.A. § 5103(a), the 
RO's adjudication of this claim should 
consider whether it is well grounded in 
line with the relevant holdings of the 
Court, see e.g. Morton v. West, 12 Vet. 
App. 477 (1999) and Jones v. West, 12 
Vet. App. 383 (1999) (well grounded 
analysis for claims based on secondary 
service connection theory of 
entitlement), and if so, whether 
entitlement is warranted on the basis of 
entire evidentiary record under 38 C.F.R. 
§ 3.310, to include possible entitlement 
on the theory of aggravation of the knee 
disorders by the service-connected low 
back disability, see Allen v. Brown, 7 
Vet. App. 439 (1995), and with full 
consideration of the duty to assist and 
benefit of the doubt provisions under 
38 U.S.C.A. § 5107.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The RO must develop and adjudicate 
the appellant's claim seeking entitlement 
to increased schedular evaluation for his 
low back disability.  Notice of the RO's 
decision regarding this claim, to include 
notice of his appellate rights attaching 
thereto, must be furnished to the 
appellant.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

